Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “generally" in claims 5 and 18 is a relative term which renders the claims indefinite.  The term “generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 6-8 are rejected because they are depended from claim 5.
Reagding claim 6, in line 1, the phrase “a hole” render the claim indefinite because it is unclear if “a hole” is the same as or different from “a hole” that recited in claim 1 line 7.
As best understood and for the purpose of the examination, the Examiner interpreted “a hole” is different from “a hole” of claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13-14, 16-17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by the non- patent literature The Vault Compton Grinders (TVCG) ‘first available date 07/07/2016”.
Regarding claim 13, (TVCG) disclose a plurality of sections that are removably connected together (see below the figure of page 9: the sections 3 and 4), 
said plurality of sections defining an interior (see below the figure of page 17 below: the interior of the receptacle)  for grinding and storage of the herb or spice, 
each of the plurality of sections having a hole (see the figure of page 9) formed therethrough, the holes of the plurality of sections being alignable so as to form a passageway through said plurality of sections (see the figure of page 10); and


    PNG
    media_image1.png
    467
    830
    media_image1.png
    Greyscale




























	Regarding claim 14, (TVCG) disclose a first cap section;a second section having a plurality of openings formed therethrough; and a third section having a receptacle formed therein (see the figure of page 17 below and the figure of page 11).



    PNG
    media_image2.png
    805
    650
    media_image2.png
    Greyscale















    PNG
    media_image3.png
    498
    819
    media_image3.png
    Greyscale



	






    PNG
    media_image4.png
    420
    522
    media_image4.png
    Greyscale













Regarding claim 16, (TVCG) disclose said third section being threadedly engaged with said second section (see the figure of page 17 above and the figures of page 11 and 13).

Regarding claim 17, (TVCG) disclose said first cap section (see the figure of page 17 above) having a recess formed in said bottom side thereof (the recess of the first section the accommodate section 2, see the figures of pages 11, and 13-14), 
said second section having a shoulder extending upwardly therefrom (see the figure of page 17 above), 

Regarding claim 19, (TVCG) disclose said lock comprising a padlock (see the figure of page 10).


Claim 20 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Eric (USD778130S).
Regarding claim 20, Eric disclose a blade for a grinder comprising:
a longitudinal member having a cross-section having a first curved end surface (see fig.6 below), 
a pair of curved side surfaces (see fig.6 below: the first curved surfaces on both sides of the blade) extending from ends of the first curved end surface, 
a pair of second curved end surfaces (see fig.6 below: the second curved surfaces on both sides of the blade)  extending inwardly from the ends of the pair of curved side surfaces, 
and a central curved end surface (see fig.6 below)  positioned between the pair of second curved end surfaces.







    PNG
    media_image5.png
    778
    865
    media_image5.png
    Greyscale























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the non- patent literature The Vault Compton Grinders (TVCG) ‘first available date 07/07/2016” in view of the non-patent literature Marada ‘first available date 04/25/2018” and Witko (US20180126386A1).

Regarding claim 1, TVCG disclose an herb and spice grinder (fig.1 and page 2 line 2) comprising:

a second section (see the figure of page 17 above) removably connected to said bottom side of said first section (see the figures of pages  11, 131-14 and 17),
 	said second section having a central collection pocket with a second plurality of blades therein (see the figure of page 17 above), said second plurality of blades extending upwardly toward said first section (pages 2 and 6: section 1 and section 2 are the grinder); and
a third section removably connected to a bottom side of said second section, 
said third section having a receptacle formed therein (see the figure of page 17 above ; see the figure of page 13),
a fourth section configured to be a covered (see the figure of page 9);
	each of the third and fourth sections having a hole formed therethrough (see the figure of page 9), the holes of the third and fourth sections being alignable so as to allow for the receipt of a lock member therethrough (see the figure of page 10) (pages 2 and 6).

TVCG does not explicitly disclose a first section having a first plurality of blades on a bottom side.
obviously section 1 of TVCG should have teeth working with teeth of section 2 to grind the herbs (pages 2 and 6: section 1 and section 2 are the grinder, also see the figures of pages  13 and 17).

Witko an herb and spice grinder (abstract) comprising:
a first section (figs.1-3: (10)) having a first plurality of blades (fig.3: (12) and (13)) on a bottom side thereof (paragraphs 0049 and 0052);
a second section (figs.1-2 and 4: (20)) removably connected to said bottom side of said first section, 
said second section having a central collection pocket (fig.4: (16)) with a second plurality of blades (fig.4: (26) therein, 
said second plurality of blades extending upwardly toward said first section (fig.2)); and
a third section (figs.1-2: (30)) removably connected to a bottom side of said second section (figs.2-3: (20)).

Both of TVCG and Witko are related to an herb and spice grinder;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first section of the grinder of TVCG to have a first plurality of blades on a bottom side as taught by Witko, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

 	TVCG disclose  does not disclose each of the first, second third sections having a hole formed therethrough, the holes of the first, second and third sections being alignable so as to allow for the receipt of a lock member therethrough.

Marada teach an herb and spice grinder (the figure of page 1 and page 1), comprising:
a grinder section and cover section (the figure of page 1 and figures of page 5), 
each of the grinder and cover sections having a hole formed therethrough, the holes of the grinder and cover sections being alignable so as to allow for the receipt of a lock member therethrough (page 5; the figure of page 1 and figures of page 5).

Both of TVCG and Marada are related to an herb and spice grinder;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder sections of TVCG by a hole as taught by Marada, thereby having the holes of the first, second and third sections being alignable so as to allow for the receipt of the lock member therethrough which result to have the grinder sections to be the cover for the section 3 instead of the section 4; so as to decrease the numbers of the parts of the grinder, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. The benefits for decreasing the numbers of the parts are providing a grinder with low cost, easy to handle, and convenient to store.

Regarding claim 2, TVCG disclose said third section being threadedly connected to said second section (page 6; see the figure of page 9 above; and the figure of pages 11 and 13).

Also Witko teaches an O-ring (fig.2: (8)) is interposed between a shoulder of said second section (fig.2: (20)0 and a wall of a recess of said first section (fig.1: (10));

Regarding claim 3, TVCG disclose said first section (see the figure of page 17 above) having a recess formed in said bottom side thereof (the recess of the first section the accommodate section 2, see the figures of pages 11, and 13-14), 
said central collection pocket of said second section having a shoulder extending upwardly (see the figures of page 17 above and see the figure of page 14 above), 
wherein an O-ring is interposed between said shoulder of said second section and a wall of said recess of said first section (see the figure of page 17 above and see the figure of page 14 above) (page 6).

Regarding claim 4, TVCG disclose a plurality of openings formed through said central collection pocket, said plurality of openings located adjacent said second plurality of blades (see the figure of page 17).
Also Witko teaches a plurality of openings (figs.2 and 4: (22)) formed through said central collection pocket (fig.4: (16)), said plurality of openings (figs.2 and 4: (22)) located adjacent said second plurality of blades (figs.2 and 4: (26));

Regarding claims 9-10 Witko teaches, a cutter (fig.1: (11)) positioned centrally of said first plurality of blades (fig.3: (12) and (13)) of said first section (fig.3: (10)) , said cutter having a pinwheel shape (fig.3: see the shape of the element (11));
wherein said cutter, in cross-section, has three pointed ends with an S-shaped edge extending respectively between the three pointed ends (fig.3: see the shape of the element (11)) (paragraph 0052).

Regarding claim 11, Witko teaches each of said first plurality of blades (fi.3: (13)) and second plurality of blades (fig.4: (26) comprising a longitudinal member having a cross-section.
 Witko does not teaches each of said first plurality of blades and second plurality of blades comprising having a first curved end surface, a pair of curved side surfaces extending from ends of the first curved end surface, a pair of second curved end surfaces extending inwardly from the ends of the pair of curved side surfaces, and a central curved end surface positioned between the pair of second curved end surfaces.
Witko teaches each of said first plurality of blades and second plurality of blades can be in various other configuration such as having arcs, or any other forms.

Therefore, It would have been obvious to one of ordinary skill in the art at the time of the invention to select the desire shape of the teeth of Witko, including each of said first plurality of blades and second plurality of blades comprising having a first curved end surface, a pair of curved side surfaces extending from ends of the first 

Regarding claims 12 Witko teaches, said first plurality of blades (fig.1: (12) and (13))) of said first section (fig.3: (10)) comprises a first circular array (fig.3: (12)) and a second circular array (fig.3: (13)) spaced apart from the first circular array, and
said second plurality of blades (fig.4: (26)) of said second section comprises a first circular array and a second circular array spaced apart from the first circular array (fig.4: see the teeth (26) are forming first and second arrays), 
said second plurality of blades of said second section intermeshing with said first plurality of blades of said first section (paragraph 0052).

Claim 5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the non- patent literature The Vault Compton Grinders (TVCG) ‘first available date 07/07/2016” in view of the non-patent literature Marada ‘first available date 04/25/2018” and Witko (US20180126386A1) as applied to claim 1 above, and further in view of Eric (USD778130S).

Regarding claim 5, (TVCG) disclose rounded corners (see the figure of page 17 above).
(TVCG) in view of Marada and Witko does not disclose the first, second and third sections each have a generally triangular shape.
Eric disclose a grinder comprising having a plurality of sections, each section have a generally triangular shape with rounded corners (figures 1-10)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of TVCG to have the first, second and third sections each have a generally triangular shape with rounded corners as taught by Eric, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claims 6-7, TVCG disclose a hole is formed adjacent each of the rounded corners (see the figure of page 9).
Marada teaches a plurality of oval holes formed in the sections of the grinder(see the figures of page 5).
Therefore, the modification of (TVCG) in view of Marada and Witko teaches the limitations of claims 6 and 7.

Regarding claim 8, TVCG disclose the first, second and third sections;
 Eric teaches indentations are formed at each of the rounded corners of each sections (fig.1).
Therefore, the modification of (TVCG) in view of Marada and Witko teaches the limitations of claims 8.

Witko teaches each of said first plurality of blades (fi.3: (13)) and second plurality of blades (fig.4: (26) comprising a longitudinal member having a cross-section.
 Witko does not teaches each of said first plurality of blades and second plurality of blades comprising having a first curved end surface, a pair of curved side surfaces extending from ends of the first curved end surface, a pair of second curved end surfaces extending inwardly from the ends of the pair of curved side surfaces, and a central curved end surface positioned between the pair of second curved end surfaces.
Witko teaches each of said first plurality of blades and second plurality of blades can be in various other configuration such as having arcs, or any other forms.

Regarding claim 11, Eric disclose a blade for a grinder comprising:
a longitudinal member having a cross-section having a first curved end surface (see fig.6 above), 

a pair of second curved end surfaces (see fig.6 above: the second curved surfaces on both sides of the blade)  extending inwardly from the ends of the pair of curved side surfaces, 
and a central curved end surface (see fig.6 above)  positioned between the pair of second curved end surfaces.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of TVCG in view of  in view of Marada and Witko to have each of said first plurality of blades and second plurality of blades comprising having a first curved end surface, a pair of curved side surfaces extending from ends of the first curved end surface, a pair of second curved end surfaces extending inwardly from the ends of the pair of curved side surfaces, and a central curved end surface positioned between the pair of second curved end surfaces as taught by Eric, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the






Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the non- patent literature The Vault Compton Grinders (TVCG) ‘first available date 07/07/2016” in view of Witko (US20180126386A1).
Regarding claim 14, TVCG disclose  the first cap section (see the figure of 
page 17 above);
a second plurality of blades formed on a top side of said second section (see the figure of page 17 above) removably connected to said bottom side of said first section (see the figures of pages  11, 131-14 and 17),
 TVCG does not explicitly disclose a first section having a first plurality of blades on a bottom side; 
said first plurality of blades intermeshing with said second plurality of blades.
Obviously section 1 of TVCG should have teeth working with teeth of section 2 to grind the herbs (pages 2 and 6: section 1 and section 2 are the grinder, also see the figures of pages 13 and 17).
Witko an herb and spice grinder (abstract) comprising:
a first section (figs.1-3: (10)) having a first plurality of blades (fig.3: (12) and (13)) on a bottom side thereof (paragraphs 0049 and 0052);
a second section (figs.1-2 and 4: (20)) removably connected to said bottom side of said first section, 
said second section having a second plurality of blades (fig.4: (26) therein, 
said second plurality of blades extending upwardly toward said first section (fig.2)); and


Both of TVCG and Witko are related to an herb and spice grinder;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first section of the grinder of TVCG to have a first plurality of blades on a bottom side as taught by Witko thereby having said first plurality of blades intermeshing with said second plurality of blades, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over over the  non- patent literature The Vault Compton Grinders (TVCG) ‘first available date 07/07/2016” as applied to claim 1 above and further in view of Eric (USD778130S) and the non-patent literature Marada ‘first available date 04/25/2018”.
Regarding claim 18, (TVCG) disclose rounded corners, and each rounded corner has a curved indentations (see the figure of page 17 above).
(TVCG) does not disclose the first, second and third sections each have a generally triangular shape.
Eric disclose a grinder comprising having a plurality of sections, each section have a generally triangular shape with rounded corners (figures 1-10);
indentations are formed at each of the rounded corners of each sections (fig.1)

(TVCG) in view of Eric does not disclose wherein said hole of each of the plurality of sections comprises a hole positioned adjacent each of the rounded corners.
Marada teach an herb and spice grinder (the figure of page 1 and page 1), comprising:
a grinder section and cover section (the figure of page 1 and figures of page 5), 
each of the grinder and cover sections having a hole formed therethrough, the holes of the grinder and cover sections being alignable so as to allow for the receipt of a lock member therethrough (page 5; the figure of page 1 and figures of page 5);
a plurality of oval holes formed in the sections of the grinder(see the figures of page 5).
 	TVCG, Eric and Marada are related to an herb and spice grinder;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of TVCG  in view Eric  to have each of the plurality of sections comprises a hole as taught by Marada, thereby . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frimberger (US3653702A).

Frimberger disclose a locking bolt (fig.2: (34) is configured for locking grinder sections (figs.1 and 2: (14) and (15)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725